The opinion of the Court was drawn up by
Rice, J.
This is an action of covenant broken, and comes before us on general demurrer to the declaration. The defendants are the assignees of David Y. Kendall, who, on the 14th of September, 1847, assigned his property, under the statutes, for the benefit of such of his creditors as should legally become parties thereto. The plaintiff, in his writ, alleges that he, with others, creditors of said David Y. Kendall, became parties to said assignment, within the time prescribed by law, and charges the defendants with a want of faithfulness and diligence in the discharge of their trust, in not looking after, managing and converting the property assigned into cash, and paying over the proceeds thereof to the plaintiff, according to his just proportion, and also, in paying over to other parties not entitled, &c.
The position assumed in support of the demurrer is that the action should have been joint, in the name of all the covenantees in the assignment.
The rule of law is that the action should follow the interest as disclosed on the face of the deed, without regard to the precise form of the covenant, so that the action must be joint, when the interest in the subject matter of the contract-is a joint interest, and several, when the interest of each covenantee is a several interest. Addison on Cont., 267.
When the interest of the covenantees is several, each may sue separately, although the obligation be joint. Hoskins v. Lombard, 16 Maine, 140.
In general, all contracts, whether express or implied, and resulting from the operation or construction of law, are joint when the interest in them, of the parties for whose benefit they are created, is joint, and separate, when that interest is separate. Slingsby’s case, 5 Coke, 19; 1 Parsons on Cont., 14, and note.
*236In this case, though the covenantees looked to a joint fund for their dividends, their claims upon those funds were not joint, but several. Each covenantee, either as an individual or as a firm, presented his several claim against the assignor.
The plaintiff held an individual claim against the assignor, and was in no way connected with his other creditors who became parties to the assignment. His interest is a several, and not a joint interest. Carter v. Carter, 14 Pick. 424. This is also in accordance with the terms of the assignment.

Demurrer overruled. Judgment for plaintiff.

Tenney, C. J., Appleton, Cutting, May, and Davis, J. J., concurred.